Citation Nr: 9927068	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96-46 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel




INTRODUCTION

The veteran had active service from September 1972 to May 
1993.  In August 1993, he filed an informal claim for service 
connection for several disabilities, including a back 
disorder.  This appeal arises from a May 1994 rating decision 
of the Columbia, South Carolina, Regional Office (RO) that 
denied service connection for a number of disabilities, 
including a back disorder.

On his October 1994 Substantive Appeal, the veteran requested 
a hearing.  Efforts to schedule a hearing were frustrated for 
various reasons and, in December 1995 correspondence, his 
representative requested that the appeal be submitted to the 
Board of Veterans' Appeals (Board) for decision.  In an April 
1998 letter to the veteran, the Board sought clarification 
regarding his hearing request.  In a response received later 
that month, the veteran indicated that he no longer desired a 
hearing.

As indicated, this matter was before the Board in 1998.  In a 
decision issued in July of that year, the Board resolved 
several issues, and remanded the issue of service connection 
for a back disorder for further development of the evidence.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The claim for service connection for a back disorder is 
not plausible under the law, as it is not accompanied by 
adequate supporting medical evidence.


CONCLUSION OF LAW

The claim for service connection for a back disorder is not 
well grounded.  38 U.S.C.A. §  5107(a) (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include one from April 
1974, when he related history of a motor vehicle accident, a 
month earlier, in which a car he was driving was struck from 
the rear.  He had not sought medical attention at the time, 
but had experienced neck pain since the accident.  On 
examination, there was full range of motion of the cervical 
spine and no neuromuscular deficit of the right upper 
extremity, but the trapezius muscle was tender.  The clinical 
assessment was musculoskeletal pain.

On a July 1974 reenlistment examination, the spine was noted 
to be normal upon clinical evaluation.

A December 1974 outpatient treatment record reflects that the 
veteran reported neck pain after an April 1974 motor vehicle 
accident, and currently complained of tenderness of the 
trapezius muscles bilaterally.  The examiner noted that April
X-rays had been negative, and there was full range of motion 
of the cervical spine.  The assessment was trapezius muscle 
strain.

The veteran gave no medical history of recurrent back pain, 
and the spine was normal by clinical evaluation, on a 
February 1976 examination for embassy duty, on an August 1977 
reenlistment examination, and on a November 1978 examination 
for recruiting duty.

On a March 1981 outpatient treatment record, the veteran gave 
a one-month history of low back pain.  The assessment was 
"rule out" renal stones.  The veteran again complained of 
low back pain on a May 1981 outpatient treatment record, and 
the assessment was low back pain of unknown etiology.

The veteran gave no history of recurrent back pain, and the 
spine was normal by clinical evaluation, on a February 1984 
reenlistment examination.  The spine was normal by clinical 
evaluation on a June 1989 reenlistment examination.  The 
veteran denied painful joints on dental health questionnaires 
dated in October 1988, September 1989, July 1990, July 1991, 
and October 1992.

On a March 1993 separation examination, the veteran gave a 
history of recurrent back pain.  The spine was normal by 
clinical evaluation, and the examiner noted that back pain 
had been occasional, that there were no current symptoms, and 
that it was not otherwise disabling.

Upon VA orthopedic examination in November 1993, the veteran 
reported a motor vehicle accident several years earlier and 
said that, currently, he had trouble sleeping and his back 
bothered him after prolonged sitting.  He had no complaints 
of impotence, bowel or bladder dysfunction, or lower 
extremity weakness, numbness, or paresthesia.  On clinical 
evaluation, there was no postural abnormality or fixed spinal 
deformity.  His stance was normal, as was his gait and its 
cadence.  Straight leg raising was negative from the supine 
and sitting positions, he could walk on his toes and heels, 
deep tendon reflexes were intact, sensation in the lower 
extremities was intact to light touch and proprioception, and 
strength in the lower extremities was 5/5.  There was no 
evidence of muscle spasm or atrophy.  Range of motion testing 
showed forward flexion to 90 degrees, extension to 30 
degrees, lateral flexion to 45 degrees bilaterally, and 
rotation to 75 degrees bilaterally.  However, there was mild 
tenderness to deep palpation of the lumbar spine.  X-rays 
showed six, rather than the normal five, non-rib-bearing 
vertebrae with slight narrowing of the L6-S1 disc space, 
which the examiner noted was a frequent normal finding in 
such cases, and a slight left scoliosis without apparent bone 
etiology.  The diagnosis was mechanical low back pain without 
radiculopathy.

On a November 1998 VA orthopedic examination, the veteran 
complained of low back pain since an accident in service.  
Currently, the pain was confined to his low back, was 
intermittent, was exacerbated by activity or prolonged 
sitting, and he took no medication.  The veteran was employed 
as a security guard.  On examination of the lower 
extremities, there was no leg length discrepancy, straight 
leg raising was negative bilaterally, deep tendon reflexes 
were present and equal, sensation was intact to pinprick and 
light touch over all dermatomes, strength was 5/5, and great 
toe dorsiflexion was within normal limits.  Gait was 
completely nonantalgic, there was no limp, and assistive 
devices were not used.  Active range of motion of the 
lumbosacral spine was reported to have been within normal 
limits in all planes.  There was no evidence of spasm or 
fasciculation of paraspinal muscles, and no pain on palpation 
of the lumbosacral spine.  After reviewing the veteran's 
claim file, the examiner noted that there was no significant 
diagnosis at the time of the veteran's motor vehicle accident 
and there were no focal neuromuscular or functional deficits 
on the current examination.  He opined that it was unlikely 
that current back pain had resulted from the earlier motor 
vehicle accident.

Pursuant to the July 1998 Board remand, the RO wrote the 
veteran that same month and asked for information regarding 
postservice treatment of a back disorder.  The veteran has 
not responded to the RO letter.

Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, a 
claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs has the burden to submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded; then, 
if that burden is met, the Secretary has the duty to assist 
the claimant in developing additional evidence pertaining to 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78, 81-82 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If that burden is not met, the statutory duty to 
assist pursuant to 38 U.S.C.A. § 5107(a) does not attach.  
See Morton v. West, ___Vet.App. ___, No. 96-1517, slip op. at 
5 (July 14, 1999); Anderson v. Brown, 9 Vet.App. 542, 546 
(1996).  Indeed, if the claim is not well grounded, the Board 
is without jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).  Further, the Court has made it 
clear that it is error for the Board to proceed to the merits 
of a claim that is not well grounded.  Epps v. Brown, 9 
Vet.App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  Thus, the threshold question 
in any case is whether the claimant has presented a well-
grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Competent lay evidence may 
suffice where the determinative issue is factual in nature 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.  Gregory v. 
Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Winters v. West, 12 
Vet.App. 203, 207-209 (1999) (en banc); Epps, supra; Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

In this case, the veteran gave a history of recurrent back 
pain at an examination on separation from service in March 
1993.  He gave the same history at a November 1993 VA 
examination.  On that examination, there was mild tenderness 
to deep palpation of the lumbar spine and diagnoses included 
mechanical low back pain.  Those two examinations suggested 
the possibility of a current disability and their proximity 
suggested a nexus to service.  Thus, the Board, at that time, 
found the claim to be marginally well grounded.

The purpose of the remand was to gather medical evidence to 
clarify the diagnosis of mechanical back pain and to ensure 
that the veteran had a current, chronic disability that was 
related to service.  In that regard, we noted that the 
requisite link between a current disability and military 
service may be established, in the absence of a presumption 
or medical evidence that does so, by evidence that the 
veteran had a chronic disorder in service and currently has 
the same chronic disorder, or by evidence that establishes 
incurrence of the disorder in service and continuity of 
symptomatology thereafter.  Savage v. Gober, 10 Vet.App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

This case illustrates the significance of 38 C.F.R. § 4.41.  
That regulation provides, in pertinent, part:

In considering the residuals of injury, 
it is essential to trace the  medical-
industrial history of the disabled person 
from the original injury, considering the 
nature of the injury and the attendant 
circumstances, and the requirements for, 
and the effect of, treatment over past 
periods, and the course of the recovery 
to date. . . .  This consideration, or 
the absence of clear cut evidence of 
injury, may result in classifying the 
disability as not of traumatic origin, 
either reflecting congenital or 
developmental etiology, or the effects of  
healed disease.

In tracing the history of the injury to which the veteran 
attributes current back pain, we find that he complained of 
neck pain and was diagnosed with trapezius muscle strain in 
1974.  There is no medical evidence of record that trapezius 
muscle strain is a chronic disorder.  In 1981, he complained 
of low back pain.  It is not clear that the low back pain in 
1981 was related to the neck pain in 1974, and there is no 
medical evidence of record indicating that it was.  There 
were no further complaints of back pain until the March 1993 
separation examination.  It is significant to note that 
clinical findings in service medical records, including those 
on the March 1993 separation examination, do not reflect any 
back disorder.  The only clinical finding of a back disorder 
was mild tenderness to deep palpation of the lumbar spine on 
the November 1993 VA examination.  Subsequent to that 
examination, there is no evidence that the veteran was 
treated for a back disorder up to the November 1998 VA 
examination.  There was no evidence, on that examination, of 
a current back disability.

After carefully considering the medical evidence from an 
historical perspective and, particularly, that information 
obtained at the November 1998 VA orthopedic examination, we 
find no evidence of a chronic back disorder in service and no 
postservice evidence of continuity of symptomatology.  We 
conclude that there is no medical evidence of a current 
disability and that there is no medical evidence of a nexus 
between service and the finding of mild tenderness of the 
lumbar spine on the November 1993 VA examination.  In the 
absence of such evidence, the claim is not well grounded and 
must be denied.


ORDER

Entitlement to service connection for a back disorder is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

